Citation Nr: 0302836	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  95-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES


1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

2. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.

3. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had active military service from October 1949 to 
October 1952.  

The record reflects that, in September 1966, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
claim of entitlement to service connection for hemorrhoids.  
The veteran was notified of the RO's denial and advised of 
his appellate rights by a letter dated in September 1966, but 
a timely appeal of this decision was not received.  
Therefore, the decision became final.  

In December 1982, and August 1990, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
service connection for a back disability.  

The veteran submitted a claim for service connection for 
residuals of a head injury from mortar fragments but, in 
August 1991, the claim was denied, as were the veteran's 
attempts to reopen his claim for service connection for head 
and back disorders.  Notice of the RO's denial and his 
appellate rights was sent to the veteran in September 1991.  
The RO determined in December 1992 that the veteran had not 
submitted new and material evidence to reopen claims for 
service connection for the three disabilities at issue.  He 
was notified of the decision and advised of his appellate 
rights.  He did not appeal.  The rating decision of December 
1992 was the last final disallowance of his applications to 
reopen claims seeking service connection for a back disorder, 
residuals of a head injury, and hemorrhoids.  

In 1994, the veteran proffered medical evidence in an attempt 
to reopen his claims for service connection for back, head, 
and hemorrhoidal disorders.  By rating decisions entered in 
June 1994 and January 1995, the RO again determined that new 
and material evidence had not been submitted to reopen the 
claims for service connection for a back disorder, residuals 
of a head injury, and hemorrhoids.  The veteran appealed.  

In September 1997, the veteran presented testimony at a 
personal hearing held at the Board before the undersigned.  
The Board, in a February 17, 1998, decision, held that the 
evidence submitted in support of the veteran's application to 
reopen the previously denied final RO decisions denying him 
entitlement to service connection for a back disorder, 
residuals of a head injury, and hemorrhoids was not new and 
material; the claims were not reopened.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a November 1998 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's February 17, 1998, 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's February 17, 1998, decision that denied the reopening 
of the veteran's claims for service connection and remanded 
the issues to the Board for issuance of a readjudication 
decision that takes into consideration, and is in compliance 
with, the September 1998 Federal Circuit decision that 
changed the controlling law determining when new and material 
evidence has been submitted and the reopening of previously 
denied final decisions.  See Hodge v. West, 155, F.3d 1356 
(Fed. Cir. 1998).  

In June 1999, the Board remanded the case to the RO for 
readjudication of the claims pursuant to Hodge.  While the 
case was at the RO, additional evidence was received and, in 
December 2001, the RO determined that the evidence pertaining 
to the veteran's application to reopen his claim for service 
connection for a back condition was new and material; 
reviewed that claim on a de novo basis; and subsequently 
denied, on the merits, service connection for a back 
disorder.  The same decision found that the evidence 
submitted in support of the application to reopen his claims 
for service connection for residuals of a head injury and 
hemorrhoids was not new and material; those claims were not 
reopened.  The veteran pursued his appeal.  

Before proceeding to the merits on the issue of service 
connection for a back disorder, the Board notes that, under 
38 U.S.C.A. § 7104(a) (West 1991), all questions in a matter 
subject to a decision by the Secretary shall be subject to 
one review on appeal to the Board.  In the instant case, the 
Board must initially determine whether it has jurisdiction to 
proceed on that issue by assessing the question of whether 
the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection for a 
back disorder because doing so goes to the Board's 
jurisdiction to reach the underlying claim of service 
connection and adjudicating it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh v. West, 11 
Vet. App. 468, 471 (1998); Smith (Irma) v. Brown, 10 Vet. 
App. 330, 332 (1997).  Accordingly, the Board has 
recharacterized that issue on appeal as to whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a back disorder.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's claim of entitlement to service connection 
for hemorrhoids was denied in a rating decision issued in 
September 1966; the veteran was notified of the denial; he 
did not appeal, and the September 1966 rating decision became 
final.  

3.  Board decisions made in December 1982, and August 1990, 
denying service connection for a back disability are final 
determinations.  

4.  In an August 1991 rating action, service connection for 
residuals of a head injury from a shell fragment was denied; 
the veteran was notified of the denial; he did not appeal, 
and the August 1991 rating decision became final.  

5.  The August 1991 rating decision also held that new and 
material evidence had not been submitted to reopen claims of 
service connection for a back disorder.  

6.  Subsequent thereto, the RO, in an unfavorable 
determination of December 1992, denied the veteran's attempt 
to reopen his claims of service connection for each of the 
disabilities at issue; although notified of the RO's December 
1992 decision, the veteran did not file a notice of 
disagreement within one year of such notification.  

7.  The RO, in June 1994 and January 1995, again denied the 
veteran's attempts to reopen his claims for service 
connection for back, head, and hemorrhoidal disorders, 
holding that new and material evidence had not been submitted 
warranting reopening of those claims; the veteran timely 
appealed these determinations.  

8.  Evidence added to the record since the RO's unappealed 
December 1992 decision is relevant and probative and, when 
viewed in conjunction with the evidence previously of record, 
is so significant that it must be considered in order to 
fairly decide the merits of entitlement to service connection 
for a back disorder.  

9.  Persuasive medical opinion, based on examination of the 
veteran and review of the entire record, offered that the 
veteran's back disorder, currently diagnosed as degenerative 
disc disease and degenerative joint disease involving the 
lumbar spine, with left L4-5 neural foraminal stenosis, is 
not etiologically related to the veteran's active military 
service, or to any incident therein.  

10.  Evidence added to the record since the RO's unappealed 
December 1992 decision is not relevant and probative nor, 
when viewed in conjunction with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of entitlement to service 
connection for a residuals of a head injury and hemorrhoids.  


CONCLUSIONS OF LAW

1.  The RO's December 1992 decision that new and material 
evidence had not been submitted warranting reopening 
previously unappealed decisions denying service connection 
for a back disorder, residuals of a head injury, and 
hemorrhoids is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2002).  

2.  Evidence received since the December 1992 decision in 
support of reopening the claim for service connection for a 
back disorder is new and material; the claim of entitlement 
to service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2000).  

3.  A back disorder, currently diagnosed as degenerative disc 
disease and degenerative joint disease involving the lumbar 
spine, with left L4-5 neural foraminal stenosis, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.309, 3.326(a) (2002).  

4.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
residuals of a head injury and hemorrhoids has not been 
submitted subsequent to the RO's December 1992 decision; the 
requirements to reopen the claim have not been met; and the 
previous decision remains final.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the Board's decision in this case, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  See 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments to 38 C.F.R. 
§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As the present appeal was initiated prior to that 
date, it will be decided under the older version of 38 C.F.R. 
§ 3.156 detailed below.  

In April 24, 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
No. 00-7075, 2002 U.S. App. LEXIS 7606 (Fed. Cir. April 24, 
2002).  In Dyment, the Federal Circuit held that only section 
4 of the VCAA, which eliminated the well-grounded claim 
requirement, is to be considered retroactive to claims 
pending at the time of the VCAA's enactment.  Id. at *19-20.  
Therefore, the notice and duty-to-assist provisions of the 
VCAA are applicable only to claims still under consideration 
by VA at the time of the VCAA's enactment and to claims filed 
after the VCAA's enactment.  The Board decision was issued in 
the present case in February 1998, almost three years before 
the VCAA's enactment.  Therefore, only section 4 of the VCAA 
is applicable to the appellant's claim.  

However, it was also noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that, in the case currently 
before the Board, that the issue of entitlement to service 
connection for a back disorder be adjudicated initially by 
the Board on the issue of whether new and material evidence 
is of record to reopen that claim.  See Barnett, 83 F.3d at 
1383; Marsh, 11 Vet. App. at 471; Smith (Irma), 10 Vet. App. 
at 332.  If it is determined that such evidence has been 
presented, that claim will be reopened, and any required 
development would be undertaken.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  

I. FACTUAL BACKGROUND.

Presently, service connection is in effect and a total rating 
is assigned for a psychiatric disorder.  

The medical examination for enlistment was negative except 
for a showing of mild scoliosis.  Also noted was an external 
skin tag, seen on examination of the anus and rectum.  There 
were no references to a head disorder.  When the veteran was 
treated for gastrointestinal complaints in April 1952, he 
denied any abnormality of bowel habits.  In June 1952, the 
veteran reported that he injured his back lifting the engine 
doors on a tank.  He complained of difficulty bending over.  
No x-rays were taken.  He was discharged from the 
physiotherapy clinic, at which time it was noted that he had 
not reported for treatment.  No further complaints of back 
pain were shown in the clinical notes.  The veteran was 
examined for separation in October 1952.  Normal findings on 
examination were reported of the spine, head, anus and 
rectum.  

Private treatment notes, dated July 1953, showed that the 
veteran underwent a hemorrhoidectomy for prolapsed bleeding 
external hemorrhoids and an excision of a benign compound 
nevus at the back of the neck.  No history linking such 
disorder back to service was reported.  

The veteran filed claims for service-connected compensation 
in 1954 and 1958 for a number of disorders, principally 
stomach and nervous disorders.  There was no reference to a 
back or head disability.  With respect to gastrointestinal 
disability, he mentioned that he was having trouble digesting 
food, but did not specifically mention hemorrhoids.  Also 
reported was a "stomach concussion."  

The veteran was hospitalized by VA in 1958 for treatment of 
gastrointestinal complaints; the hospital summary makes no 
mention of any of the disorders currently at issue.  

Private treatment records in the early 1960s show complaints 
of gastrointestinal problems, including diarrhea and rectal 
burning, and lumbar parapineal muscle tenderness with 
referred left leg sciatica.  On VA examination in December 
1962, a diagnosis of anxiety reaction with 
psychophysiological gastrointestinal reaction was made.  The 
veteran was described as being preoccupied by his 
gastrointestinal tract and its symptoms.  On VA examination 
in 1964, the veteran reported losing time from work after 
pulling his back lifting a heavy roll of rubber.  At that 
time, he claimed that he had to give up his job due to 
irritability and an inability to get along with others.  A 
defect in remote memory was noted.  

The veteran submitted a claim for service connection for 
hemorrhoids, and in a September 1966 rating action, the claim 
was denied.  Notification of the RO's decision, and the 
veteran's right to appeal, were included in a letter sent in 
September 1966.  The veteran failed to submit an appeal and, 
as a result, the decision became final.  

The veteran was examined by VA in April 1967; he reported 
having been "concussed in action."  He also stated that he 
was totally disabled due to a back disorder, reporting that 
he had had a disc removed in his back a few years earlier.  

In his claim for pension or compensation, filed in 1968, the 
veteran reported that he had not worked since 1962 when he 
injured his back in an industrial accident.  He reported 
receiving compensation from a state industrial accident fund.  
Although he reported numerous details about his back 
disorder, he did not link the onset of any back symptoms to 
military service.  He listed various disorders for which he 
alleged treatment in service, including mortar fragments, 
shock and "dirt" in the face.  However, he did not report 
having had a back disability or hemorrhoids in service.  

During VA examination in March 1969, the veteran reported 
that he had experienced his "first back complaints" in 
1962, after lifting a heavy object.  He had had two surgeries 
since that injury.  A finding of radiculopathy due to 
ruptured intervertebral disc was made.  He also reported 
headaches and abdominal complaints.  

The first documentation of treatment for back pain is seen in 
private hospital records, dated in 1961 and 1962, from the 
Massachusetts General Hospital.  There is no showing that the 
back pain complained of was due to any in-service back 
injury.  

Private medical evidence, dated from 1965 to 1990, provided 
documentation of the treatment received over the years for a 
back disability.  These records clearly reflect that the 
veteran was injured at work in the early 1960s and had a 
subsequent history of disabling backache.  None of these 
records indicate a link between the onset of back pathology 
and military service.  Private physicians, George Keenan, 
M.D., and Bryan Barber, M.D., related that they had treated 
the veteran's back disability since 1966.  It was noted that 
he had undergone six back surgeries. Dr. Keenan in the 1970s 
stated that the veteran's chronic back disability was the 
direct result of an injury sustained in service, while the 
veteran was training at Fort Knox.  Their statements do not 
reflect that such opinions were based on a review of the 
record, including the service medical records.  They noted 
that the veteran's chronic back pain was treated with various 
pain medications, but the severe back pain continued.  

At the time of VA examination in March 1981, the veteran 
reported two back injuries in service: while lifting engine 
doors on a tank, and when his tank fell 20 feet from a 
bridge.  It was noted that, in the veteran's assessment, he 
may have sustained back disability at that time.  

At the time of a hearing before the RO in January 1982, the 
veteran testified that he had had problems with his back and 
hemorrhoids ever since military service.  He specifically 
denied injuring his back after service, stating that his back 
"gave out" on him in 1962.  He also testified as to the 
events in service when he allegedly fell through a bridge 
while riding in his tank.  He reported under oath that the 
incident occurred in Japan.  He stated that, initially, he 
was stunned and that his back started throbbing the next day, 
but that he did not receive immediate treatment.  He 
indicated that he had had 6 surgeries for the back after 
service.  He also reported an incident when his helmet was 
torn from his head by a mortar, leaving facial scarring.  

In January 1982, the veteran filed a claim for service 
connection for a back disorder, as a result of the 
aforementioned bridge incident.  

Received by the RO in March 1982 were hospital records 
compiled by Sancta Maria Hospital in the 1960s, 1970s and 
1981.  These records all show that the onset of back 
pathology was clearly indicated to be an industrial accident 
in 1962, when the veteran injured his back lifting a 250 
pound roll of rubber.  It was noted that he was paid 
disability benefits for said injury.  None of these records 
reflected an onset of back symptoms in military service.  

The Board in December 1982 entered a decision denying service 
connection for a back disorder, finding that such was not of 
service onset but due to the work-related accident.  

In a statement from the veteran, dated in July 1982, but 
apparently not before the Board at the time it entered the 
above decision, he reported that the bridge collapse, which 
resulted in the injury to his back, occurred in Japan.  

Subsequently, the veteran attempted to reopen his claim for 
service connection.  He offered essentially duplicate 
contentions regarding the onset of back disability.  Received 
were statements from John C. Molloy, M.D., and J.A. 
Baldassarre, M.D., who wrote in the mid 1980s that they felt 
that the veteran's back disorder resulted from the crash 
through the bridge in 1950 in Korea.  Neither indicates that 
he reviewed the service medical records or other evidence 
contained in the claims folder, including the report of the 
industrial accident.  Also received were additional post- 
service treatment records, with those developed in the 1980s 
reflecting the same history of the tank incident.  

In a statement of September 1985, the veteran reported having 
a head disability.  

A partially illegible record was received in 1986, which 
showed that the veteran fell 20 feet down an elevator shaft 
in December 1952, after service separation.  Thereafter, he 
complained of pain on the right side of the low back.  X-ray 
study showed that narrowing of the lumbar spine "may" be 
present.  

Private medical records, including some from Massachusetts 
General Hospital, were also received in 1987, which showed 
treatment of the veteran beginning in December 1952 for back 
pain, which occurred after he had fallen 20 feet down an 
elevator shaft.  It was noted that the veteran had been 
brought to the hospital by ambulance.  Physical examination 
revealed multiple contusions and abrasions.  X-ray study of 
the pelvis was negative.  Later, in 1961, the veteran 
reported that, nine years earlier, he had fallen 20 feet down 
an elevator shaft, landing on the back, and resulting in 
pain, but no fracture.  Eventually he returned to work.  He 
reported having had episodes of back pain since.  It was 
noted that, occasionally, he felt a twinge in the back at 
work, while lifting.  X-rays showed spina bifida of S1, but 
the lumbosacral spine was otherwise negative.  In early 1962, 
his back pain increased after he lifted a more than 200-pound 
roll of rubber at work, feeling an acute pulling sensation in 
the back.  These records also reflect that he was evaluated 
for vague, abdominal pain.  It was noted that he had had 
hemorrhoid surgery 10 years earlier.  The diagnosis was 
irritable bowel syndrome.  In October 1962 he continued to 
complain of constant back pain, stating that he had done no 
lifting since June, when he had apparently "pulled" his 
back again.  The impression was chronic low back pain of 
questionable etiology.  None of these records contains any 
indication that back disability was linked, in any way, to 
military service.  

Records of treatment were received indicating treatment in 
1986 for a head injury  No date of onset was given.  In a 
statement of March 1989, William A. Rohde, M.D., stated that 
the veteran had been diagnosed with a bipolar disorder due to 
temporal lobe epilepsy, "subsequent to injuries received in 
wartime."  In 1990, this doctor attributed the head trauma 
to the tank accident in service, as well as a motor (sic) 
blast, which he indicated led to the development of epilepsy 
and various psychiatric disorders.  This physician gave no 
indication that he had reviewed the veteran's service medical 
records, or did he specify what records he relied upon to 
reach his opinions.  

At a hearing before the RO in 1989, the veteran, accompanied 
by family members, testified again that he injured his back 
in the tank incident in service; he claimed at that time that 
the injury occurred in Korea.  He indicated that he had had 
problems ever since, and that he did not realize that the 
condition would get so bad.  He testified that he developed 
problems with hemorrhoids and that he had had a very serious 
head injury when a mortar round hit the tank in which he was 
riding.  

In a determination of August 1990, the Board again denied 
entitlement to service connection for a back disorder, 
concluding that the symptoms in service were acute and 
transitory and that chronic back disability was not shown to 
be of service onset.  Review of the decision shows that the 
Board gave consideration to the veteran's testimony about the 
alleged bridge incident.  

In addition to the back disorder, the record reflects that 
the veteran suffers from organic affective disorder, temporal 
lobe epilepsy, and major depression.  He has been under the 
care of William Rohde, M.D., since the late 1980s.  In 
several letters received from this physician at that time, it 
was reported that the veteran had a bipolar disability, 
secondary to temporal lobe epilepsy, subsequent to an injury 
received in wartime.  It was the physician's assessment that 
the veteran could only function in a protected environment 
and had done so thus far with the help of his spouse.  The 
physician believes that the veteran was unable to maintain 
gainful employment due to his severe psychiatric impairment.  

The veteran commenced a claim for service connection for 
residuals of a shell fragment wound to the head.  In an 
August 1991 rating action, the RO denied the claim.  The 
denial was predicated on a finding that the service medical 
records were completely negative for any findings related to 
head injury or residuals thereof, including brain damage or 
epilepsy.  The veteran was notified of the RO's decision and 
advised of his appellate rights in a letter dated in 
September 1991, but a timely notice of disagreement was not 
received.  

At the time of VA psychiatric examination in October 1991, 
the veteran reported that, after an episode in service of 
bouncing around in a tank, he started passing blood from his 
anus the next day and developed hemorrhoids.  

In a statement received in December 1991, an individual, who 
identified himself as the veteran's former foreman at the 
bakery, wrote that he knew the veteran since 1953, when the 
veteran first came to work at the bakery, that his duties 
involved lifting, that he favored his back, that he often 
worked with back pain, that a nurse gave him medication, and 
that the employer attempted to make accommodations on the 
job.  

Thereafter, the veteran attempted to reopen his claims for 
service connection for hemorrhoids, back disorder, and 
residuals of a head injury.  He proffered numerous personal 
statements, and duplicate private medical evidence, which 
presented facts and information already of record.  Of the 
evidence not previously considered was a March 1992 MRI 
examination of the lumbar spine.  The evaluation revealed 
that there were post operative changes at the left L4-L5 and 
posteriorly at the L5-S1.  There was entrapment of the L3 
nerve root on the left by scar.  There also was some inferior 
foraminal narrowing at L4-5 of the left, without obvious 
entrapment of the nerve root.  The claims, however, continued 
to be denied by the RO in a December 1992 rating action.  
Although notified of his appellate rights, no timely appeal 
was filed.  

Evidence received since the final, unappealed rating decision 
of December 1992 is discussed below.  It includes numerous 
statements from the veteran, some of which offer the same 
arguments and allegations as previously considered.  Many of 
these statements, some of which are partly illegible and 
rambling, take the form of handwritten annotations by the 
veteran on copies of VA and service representative 
correspondence, rating board and Board decisions, and checks 
from the United States government.  

Also received were private treatment letters from William C. 
Meade, M.D., dated in February 1990, July, and September 
1992, and April 1993, who related that the veteran had been 
diagnosed with chronic back pain and degenerative arthritis.  
Dr. Meade, who reported treating the veteran for a few years, 
felt that there was a good likelihood that the back disorder 
was service-related.  

Many duplicates of letters previously submitted into the 
record from Drs. Molloy and Rohde were submitted, as were 
additional copies of the letter from the veteran's foreman at 
the bakery.  

A VA psychiatric evaluation was performed in February 1994.  
The veteran provided information concerning his in-service 
injuries sustained in Korea.  He further stated, in the 
examination, that his private physician told him that his hip 
was "gone."  He complained that he loved doing things, but 
was unable to do so because he could not bend.  The veteran 
indicated that working at his workbench was extremely tiring 
and painful.  He noted that he had had six back operations, 
as well as four surgeries for his hemorrhoids.  The veteran 
explained that he worked in a factory after service, but he 
could not continue even when performing light duties.  He 
tried physiotherapy; however, he discontinued the sessions 
because it was too painful.  The veteran indicated that he 
took steroids, as well as epidural shots.  It was the 
examiner's assessment that the veteran's industrial 
impairment was severe as a result of old injuries and disc 
problems.  

A number of copies of bills for fairly recent services 
rendered the veteran were received.  

The veteran provided testimony before the undersigned Member 
of the Board in September 1997.  There, the veteran continued 
to reiterate his claims of in-service injuries that were 
previously considered by the Board and the RO.  Specifically, 
the veteran testified he sustained an injury to the side of 
his head from a mortar fragment.  He claimed that he was 
unconscious for approximately 3 to 4 minutes.  It was the 
veteran's testimony that the wound was merely cleaned and 
bandaged, but no stitches were applied.  Thereafter, he had a 
lump the size of an egg on the side of the head, and the area 
had always been sensitive since the injury.  After his 
discharge, the veteran claimed that he continued to have 
headaches, and his physicians told him that his epilepsy was 
linked to the head injury.  As for his back disability, the 
veteran testified that he had muscle spasms and pain that 
radiated down into both legs while in service.  The veteran 
testified that, after his discharge, he was employed in the 
evening hours in a bakery performing light mechanical work.  
He complained that he was hospitalized on several occasions 
for his back condition.  Also, he had received treatment for 
hemorrhoids, which originated in service and had become more 
thrombosed.  Presently, his chronic back pain was controlled 
with Oxycodone and Percodan, and he took Depakote for his 
temporal epilepsy.  The veteran testified that he received 
several epidural shots from the pain clinic, but the relief 
only lasted a few days.  It was the veteran's testimony that 
clinical tests revealed that he had scar tissue along the 
spine.  As a result, he underwent two exploratory surgeries, 
which found that he had super enlarged herniated 
intervertebral discs.  

As for the temporal lobe epilepsy, the veteran testified that 
the temporal lobe epilepsy caused him to be preoccupied with 
the pain from his disabilities.  It was the veteran's 
testimony that he had problems with hemorrhoids while he was 
in the military.  He claimed that he had difficulty walking 
because of the pain and discomfort of his hemorrhoids.  In 
addition, his back disorder also contributed to the 
condition, which occasionally left him, immobilized in bed.  
The veteran testified that he was unable to travel far 
distances as a result of his back and hemorrhoidal disorders.  
Presently, the veteran self treated his hemorrhoidal 
condition with over-the-counter remedies.  

The veteran's son, who was born in 1961, testified that, as 
long as he could remember, the veteran always had back 
problems, which required him to crawl around on the floor.  
He accompanied the veteran on many of his doctor 
appointments, where the physicians were bewildered that the 
veteran was still able to walk.  The veteran's son indicated 
that the veteran tried a number of treatments looking for 
relief, but had little success. He further testified that he 
witnessed the veteran when he had a seizure.  The veteran 
often behaved very differently after he had a seizure, as if 
he were another person.  It was his son's testimony that the 
veteran also suffered from dizzy spells, and he was full of 
anxiety.  

In the September 1997 hearing, the veteran proffered evidence 
in support of his claim and waived his right to review by the 
agency of original jurisdiction.  The evidence contained a 
request, from private physician, Dr. Keenan, for x-rays of 
the lumbar spine.  Other materials, which were submitted, 
were duplicates of records already contained in the claims 
folders.  

A private physician's letter, from Asi Hacobian, M.D., of the 
Northeast Pain Consultation and Management, Inc., dated in 
October 1996, indicated that the veteran had been treated by 
him for chronic pain with a combination of medication and 
injections.  It was noted that the veteran had been injured 
in the Korean War.  

In correspondence from Mitchell K. Ross, M.D., dated in July 
1997, the physician indicated that, based on the veteran's 
subjective complaints, medical history relayed by him, and 
medical records and tests, he had several diagnoses (temporal 
lobe epilepsy with episodic neurobehavioral changes, 
depression, lumbosacral pain and reduced efficiency), which 
were more likely than not "eminent" impairments and 
causally related to injuries sustained in service, assuming 
that the material provided was correct.  

Medical records were received from the Northeast Pain 
Consultation and Management, Inc, for November 1995 to May 
1999, showing that the veteran was being seen for chromic 
pain, with a combination of medication and injections.  

Dated in December 1999, William C. Meade, M.D., submitted a 
medical statement in which he related that the veteran had a 
medical diagnosis of degenerative lumbar spine disease.  It 
was his opinion that it was more likely than not that this 
was a result of the injury of June 27, 1952, and that he had 
reviewed the medical record from July 1, 1952.  

Frand A. Graf, M.D., in a January 2000 medical statement, 
related that the veteran has been a patient since July 1998; 
that he has an L4-5 level intervertebral disc bulge, 
lateralizing to the left, and encroaching on the left 
neuroforamen.  He described three significant injury events, 
which occurred to the veteran in service and the veteran's 
symptomatology following those incidents.  The physician 
offered, after review of his own medical records of the 
veteran and review of specific medical records from the 
veteran's military record at the time of the June 27, 1952, 
injury that there is a direct, causal connection between the 
veteran's present condition and his injuries to his 
thoracolumbar spine, sustained while on active duty in the 
early 1950's.  The physician did not mention any of the 
veteran's post-service intervening injuries.  

In March 2000, the veteran underwent VA orthopedic 
examination specifically to determine the etiology of any 
back disorder found.  Following examination of the veteran 
and the medical records, the examiner noted that the veteran 
did present with left-sided low back complaints on June 25, 
1952.  As near as the physician could tell, the veteran was 
treated as an outpatient on three separate dates.  Heat and 
liniment were used.  Physical therapy was recommended, but 
this never happened, ostensibly because the veteran did not 
show up.  He had no further back care prior to his discharge 
some four months later.  The examiner further noted that, 
while it is possible that this injury has much to do with the 
veteran's current troubles, the physician felt that it was 
less than likely.  He was unable to say that it is at least 
as likely as not that this injury was responsible for the 
veteran's current symptoms.  The examiner also noted that he 
was unsure as to what intercurrent back injuries occurred 
after his time in the service, although the veteran had a 
voluminous record, the physician noted he could not locate 
that specific information.  

The veteran submitted various correspondence to VA in March 
2000, June 2000, and January 2002, in which he essentially 
reiterated his contentions and presented a history of his 
claimed disorders.  

Received in April 2000, were reports of VA x-rays taken in 
March 1977, which revealed surgery with fusion of L5-S1, 
moderate narrowing of L5-S1, probably due to surgery.  

The VA physician who examined the veteran in March 2000 was 
made aware of the veteran's history of intercurrent back 
injuries, to include a fall from an elevator shaft on 
December 9, 1952 and a back injury sustained while lifting a 
heavy roll of rubber on April 1, 1964.  The examiner was 
requested to review the results of his earlier examination, 
as well as all the records, to include those of the veteran's 
active service, and offer an opinion as to whether it is at 
least as likely as not that the veteran's current back 
condition is related to military service.  The physician was 
also requested to comment on the earlier medical statements 
offered by Dr. Meade and Dr. Graf, neither of whom indicated 
that they were aware of the veteran's post-service 
intercurrent back injuries.  

In a November 2001 addendum to the veteran's March 2000 VA 
examination, the above-mentioned examining physician noted 
that, at the time of his March 2000 examination of the 
veteran, he was unaware of the series of injuries involving 
the veteran's low back since he left the service in 1952, 
which was not available to him at that time.  On review of 
the record, the physician noted that the veteran had fallen 
down an elevator shaft in December 1952 and that he had had a 
low back injury involving lifting a heavy roll of rubber in 
1964, as well as undergoing multiple subsequent low back 
surgeries.  The physician noted that there was "quite a 
contrast" between the in-service injury of June 1952 and the 
veteran's civilian injuries of December 1952 and 1964.  The 
latter two injuries seem to be much more significant and 
severe.  The veteran appeared to require only minimal 
treatment while in the service for his back condition at that 
time.  He was a no-show for physical therapy.  He received no 
further care prior to his discharge in October 1952.  For all 
of these reasons, the physician offered that the veteran's 
current low back condition is not related to the rather 
minimal injury of June 1952.  Further, it would be much more 
likely that the veteran's current back situation is a 
reflection of the subsequent injuries that the veteran 
incurred.  Once again, the examiner noted that he did not 
believe that the veteran's military injury of June 1952 had 
had a significant role in his current complaints.  

II. LEGAL ANALYSIS.

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 
20.1100.  When a claim is disallowed by the Board, the claim 
may not be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).  In order to reopen a claim which has been 
previously finally denied, the claimant must present new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  See 38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id. 

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

In order to be considered material, the evidence must, as 
noted above, bear directly and substantially upon the 
specific matter under consideration, in this case whether the 
veteran's back, head, and hemorrhoidal conditions had their 
incurrence in service.  See 38 U.S.C.A. §§ 1110, 1131.  
Service connection requires that the facts establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  See 38 
C.F.R. § 3.303(a).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Certain chronic 
diseases, such as epilepsy or organic disease of the nervous 
system, may be presumed to have been incurred during service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b).  

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the 
Federal Court determined that 38 U.S.C.A. § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, but lightens 
the burden of a veteran who seeks benefits for an alleged 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  

The following three step analysis was set forth by the 
Federal Court: first, is there satisfactory lay or other 
evidence of incurrence or aggravation of such injury or 
disease?  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy this step.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  

Second, is the evidence consistent with the circumstances, 
conditions, or hardships of such service? (If these two 
inquires are satisfied, a factual presumption arises that the 
alleged injury or disease is service connected)  

Third, has the government met its burden of rebutting the 
presumption of service connection by clear and convincing 
evidence to the contrary?  

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court found that, in determining whether documents submitted 
by a veteran constitute "satisfactory" evidence under 38 
U.S.C.A. § 1154(b), VA may properly consider "internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glenn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

The RO determined in December 1992 that the veteran had not 
submitted new and material evidence to reopen claims for 
service connection for the three disabilities at issue.  He 
was notified of the decision and advised of his appellate 
rights.  He did not appeal.  Hence, the rating decision of 
December 1992 was the last final disallowance of his 
applications to reopen claims seeking service connection for 
a back disorder, residuals of a head injury, and hemorrhoids.  
Furthermore, as that decision is the last final decision of 
record, the evidence that has been associated with the file 
since then is the evidence that must be considered in 
connection with the new and material evidence inquiry.  

a.  Back Disorder

Evidence associated with the claims folder since the RO's 
final unappealed December 1992 decision has been discussed 
earlier in this decision.  In particular, the Board notes the 
medical opinions offered by the veteran's treating 
physicians, Dr. Meade and Dr. Graf, in December 1999 and 
January 2000, respectively.  Both of these physicians seem to 
find an etiological relationship between the veteran's 
current back condition and service, based on their review of 
the medical records that were made available to them and on 
the veteran's statements.  Those medical opinions are new and 
material evidence sufficient to reopen the veteran's 
previously disallowed claim for service connection for a back 
disability.  Those medical opinions bear directly and 
substantially upon the specific matter under consideration as 
to the veteran's back disorder; are neither cumulative nor 
redundant; and the medical opinions alone, or in connection 
with the evidence previously assembled, are so significant 
that they must be considered in order to fairly decide the 
merits of the veteran's claim of service connection for a 
back disability.  The credibility and probative value of the 
newly submitted evidence is assumed for the purpose of making 
such determination.  Having determined that new and material 
evidence has been added to the record on that issue, the 
veteran's claim for entitlement to service connection for a 
back disorder is reopened.  

Since the Board has reopened the claim for service connection 
for a back disorder, that issue is subject to the provisions 
of the recently enacted VCAA.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As noted earlier, in Dyment, the Federal Circuit 
held that only section 4 of the VCAA, which eliminated the 
well-grounded claim requirement, is to be considered 
retroactive to claims pending at the time of the VCAA's 
enactment.  Id. at *19-20.  Therefore, the notice and duty-
to-assist provisions of the VCAA are applicable only to 
claims still under consideration by VA at the time of the 
VCAA's enactment and to claims filed after the VCAA's 
enactment.  The Board decision was issued in the present case 
in February 1998, almost three years before the VCAA's 
enactment.  Therefore, only section 4 of the VCAA is 
applicable to the appellant's claim of entitlement to service 
connection for a back disorder has been reopened and the 
issue readjudicated de novo.  In any event, it does not 
appear that there is any available evidence which has not 
been obtained and, moreover, the veteran was afforded VA 
examination.  

The Board finds that the June 1994, January 1995, March 2000, 
March 2002, and July 2002 correspondence sent to the veteran, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, as well as a February 1995 Statement of the Case, 
December 1996, September 1999 and December 2001 Supplemental 
Statements of the Case, sent to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefits sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  In correspondence to VA, dated in July 
2002, the veteran noted that there was no more evidence 
available to support his claims.  In addition, the veteran 
testified at a personal hearing held before the undersigned.  
No further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

The veteran has argued that he injured his back while in 
service, relating that his tank had fallen 20 feet through a 
bridge.  Where the alleged accident occurred is unknown; the 
veteran himself presented conflicting evidence, testifying 
under oath in 1982 that the event took place in Japan and 
later he changed his story to reflect that it occurred in 
Korea.  One of his physicians had stated that it took place 
at Fort Knox.  The veteran also alleged that after service he 
had been unable to perform more than light work and had 
worked with a bad back during the years until 1962 when his 
back "went out" while he was picking up a load of rubber, 
eventually leading to his retirement from work.  

The objective evidence paints a somewhat different picture.  
This evidence includes the service medical records which 
showed the presence of scoliosis at the time the veteran 
entered military service, only several days' treatment for 
back complaints while lifting tank engine doors at Fort Knox 
in June 1952, and no other findings of a chronic back 
disorder in service.  The separation examination was negative 
for back pathology. Furthermore, during the period comprising 
the first two decades after service, the numerous claims and 
statements filed by the veteran, the voluminous post-service 
treatment records for a variety of non-related disorders, and 
the initial post-service treatment records relating to the 
back, contained absolutely no references to the alleged tank 
injury in service.  Rather, they clearly show that the 
veteran sustained a back injury in late 1952, after service, 
when he fell 20 feet down an elevator shaft; the injury was 
serious enough that he was taken to the hospital by 
ambulance.  Records compiled at that time do not refer to an 
earlier injury or back disability.  

The evidence also showed that the veteran, who had worked 
after service at jobs involved heavy lifting (of loads 
reportedly weighing as much as 200 pounds), sustained a 
serious post-service industrial accident, for which he 
received compensation and which resulted in his retirement 
from the workforce.  The veteran himself on numerous 
occasions reported that his back symptoms did not begin until 
the industrial accident in the early 1960s.  Not until two 
decades after service did the veteran begin linking his back 
symptoms to the alleged accident in service.  

While a number of private physicians wrote that there was a 
relationship between the reported injury in service and 
current back complaints, it is clear that they relied wholly 
on the history provided by the veteran himself in an effort 
to secure additional compensation benefits from VA.  It is 
clear that none of these doctors conducted a review of the 
claims folder and it is most likely that they were unaware of 
the details of the industrial accident in the early 1960s.  
Further, as noted earlier, the veteran did have a serious 
fall after service down an elevator shaft.  Interestingly, he 
did not report such injury to his physicians in later years.  
The Board does not find the veteran's allegations of back 
pathology linked to a tank accident (whether in Korea or 
Japan) to be credible, that is, as constituting satisfactory 
lay evidence of service incurrence, under 38 U.S.C.A. § 
1154(b), in view of the veteran's claim of injuries during 
combat.  The Board finds, in essence, that any back disorder 
in service was acute and transitory, resolving without 
residual disability and that the current back disorder was of 
post-service onset.  

As noted above, evidence submitted since the last, final 
rating decision, and considered by the RO at the time of its 
decisions in 1994 and 1995, consists of numerous personal 
statements reiterating the same history, a copy of the Form 
DD 214 which showed that the veteran sustained no wounds in 
service, private treatment records and statements from 
private physicians, most of which were duplicates, bills for 
services rendered, and hearing testimony.  

Obviously, the duplicates of letters from Drs. Rohde and 
Molloy are not new.  The veteran's testimony and statements 
concerning the incurrence of his disabilities are cumulative 
of statements already of record.

With respect to the veteran's hearing testimony (and that of 
his son), the Board recognizes that such was under oath.  
There is no doubt that the veteran, who is totally disabled 
by psychiatric illness, sincerely believes the version of 
events that he has argued for more than 20 years.  This 
version is simply not credible.  It is wholly unsupported by 
and in fact is at odds with the facts as contemporaneously 
recorded in the record. 

The Board observes that the recently submitted letters from 
Drs. Hacobian and Ross, are of limited probative value 
because the information concerning the veteran's medical 
history and facts associated with his alleged in-service 
injuries were relayed by the veteran and not based on an 
objective review of the entire medical history.  Generally, 
when a medical opinion relies at least partially on the 
veteran's rendition of his medical history, the Board is not 
bound to accept the medical conclusion, as it has no greater 
probative value than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board, 
therefore, accords little probative weight to these 
statements.  Again, they merely restate what earlier 
physicians have said and offer uninformed opinions.  Elkins 
v. Brown, 5 Vet. App. 474 (1993).  

Other evidence, consisting of medical bills and the DD 214, 
submitted by the veteran is not probative of the issue.  The 
former merely shows current treatment and does not establish 
that such is linked to service and the latter shows only 
service in Korea with no wounds sustained in action.  

As for the recently submitted medical opinions from Dr. Meade 
and Dr. Graf, those opinions are based on review of available 
evidence as present to them and on the veteran's statements.  
Nowhere in their opinions do either of these treating 
physicians indicate that they were aware of the veteran's 
serious post-service injuries in 1952 (fall in an elevator 
shaft) and 1964 (lifting injury).  On the other hand, the VA 
medical physician's opinion, based on examination of the 
veteran and thorough review of the entire record, to include 
that of the 1952 and 1964 intercurrent back injuries, found 
that the veteran's current back disorder was not related to 
service.  Rather, his current back disorder was related to 
the post-service intercurrent injuries.  

Given the medical evidence and medical opinions expressed, 
the Board finds that, based on an examination of the veteran 
and thorough review of the entire record, the VA physician's 
opinion bears more weight than that of the treating 
physicians who, at least in their medical opinions, do not 
even refer to the extremely serious post-service intercurrent 
back injuries the veteran sustained and were based on the 
veteran's inherently unreliable history.  Hence, the Board 
finds that the veteran's currently diagnosed back disability 
was not incurred in or aggravated by his active duty service.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

b. Head Injury

Entitlement to service connection for a claimed head injury, 
including epilepsy and brain damage, due to shrapnel wounds 
to the head, was denied by the RO in August 1991 on the basis 
that there was no evidence of same during service or 
thereafter.  The evidence of record at that time consisted of 
numerous medical records covering the period from military 
service and referencing a multitude of complaints and 
examinations therefor.  During the many years after service, 
the veteran made no complaints of head disability (other than 
psychiatric complaints), despite the fact that he was seen on 
numerous occasions by VA.  Not until 1967, on VA examination, 
did he refer to having been "concussed" in action (assuming 
such refers to a head injury).  In 1982, during the course of 
an RO hearing, the veteran testified as to an incident when 
shrapnel tore his helmet off; in 1985, he reported having a 
head disability.  Not until the late 1980s was there medical 
evidence of a head injury.  Dr. Rohde reported the 
development of bipolar disorder due to epilepsy due to 
wartime injuries.  Subsequently, this physician provided a 
number of statements in which he attributed the development 
of epilepsy due to head trauma as a result of both a tank 
accident and a mortar blast in service.  It appears clear 
that in formulating his opinions, he relied on the veteran's 
history insofar as there is no indication that he ever 
reviewed service medical records or other evidence contained 
in the claims folder.  

The RO's denial in 1991 was based on the complete absence of 
any evidence of a head injury, or residuals thereof, in 
service or during the years immediately following service.  
The veteran's allegations clearly were not accepted as 
providing "satisfactory" evidence of head injury in combat 
service, as provided under the Caluza analysis set forth 
above.  Evidence submitted after this denial, as it relates 
to this claim, consisted of the veteran's written 
allegations, further describing the injury, and private and 
VA records of current treatment, in which reference to the 
veteran's self-reported history of injury was noted.  By 
decision of 1992, the RO determined that this evidence was 
not new and material so as to reopen the claim.  

Since that last final denial of the claim for service 
connection for the head injury and its residuals, there has 
been submitted into the record numerous statements of the 
veteran providing more detail as to injuries to the head in 
service; these statements are essentially cumulative of many 
others already considered, as are the statements of Drs. Ross 
and Hacobian.  Duplicates of earlier received medical reports 
and the statement of the bakery foreman are clearly not new.  
Copies of bills for medical services, although "new" are 
clearly not probative of the issue inasmuch as they provide 
no information linking the disabilities for which treatment 
was rendered to service.  The copy of the DD 214 shows that 
he sustained no wounds in service, a fact which militates 
against his claim and thus is not probative of the issue.  

Finally the veteran and his son testified at a hearing before 
the Board.  While he provided yet more detail about the 
alleged injuries to the head in service, still his testimony 
is essentially cumulative of that previously of record and 
considered.  This testimony was carefully considered by the 
Board, especially since he is a combat veteran and has 
alleged disability with an onset in combat.  However, the 
Board does not find that this testimony assumes the status of 
"satisfactory" evidence of a combat injury, in view of the 
fact that it is internally inconsistent with other evidence 
submitted on behalf of the veteran.  His son, who was born in 
1961, can only relate his knowledge and observation of 
symptoms well after service; this evidence, while new, is not 
probative of the issue.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical and lay evidence 
now of record, does not meet the regulatory standard of 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for residuals of 
a head injury is not reopened.  See Anglin v. West, 203 F.3d 
1343, 1347 (2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
327 (1999); Smith v. West, 12 Vet. App. 312, 315 (1999); 
38 C.F.R. § 3.156(a).  

c.  Hemorrhoids

Service connection for hemorrhoids was initially denied by 
the RO in September 1966 on the basis that there was no 
evidence linking hemorrhoids to military service or a 
disorder of service origin.  The evidence of record at that 
time included the notation of "external skin tag" shown on 
examination of the rectum and anus at the time the veteran 
entered service, possibly an indication of hemorrhoids before 
service.  However, neither the records of treatment in 
service nor the separation examination shows manifestations 
of hemorrhoids.  The post-service records of surgery do not 
link this disability to military service.  The veteran did 
not timely appeal this determination and it became final.  

Evidence submitted since that determination, but prior to the 
last final decision of the RO in 1992, consisted of the 
veteran's argument that he developed hemorrhoids in service, 
while riding a tank.  The veteran's statement of medical 
causation was wholly unsupported by any evidence from a 
competent medical professional and was held by the RO as not 
constituting new and material evidence to reopen the claim.  

Submitted subsequently in an attempt to reopen his claim for 
service connection was further testimony of the veteran in 
which he elaborated on the events in service which he claims 
to have caused the development of hemorrhoids.  Such 
statements, on the whole, are repetitive of those previously 
offered and rejected by the RO.  They are neither new nor 
material.  The remainder of the other evidence submitted is 
simply not pertinent to this issue. 

Under the circumstances, the Board finds that the newly 
submitted evidence, in combination with other medical and lay 
evidence now of record, does not meet the regulatory standard 
of evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for hemorrhoids 
is not reopened.  See Anglin, 203 F.3d at 1347; Vargas-
Gonzalez, 12 Vet. App. at 327; Smith, 12 Vet. App. at 315; 
38 C.F.R. § 3.156(a).  


ORDER

To the extent the Board has determined that new and material 
evidence having been submitted to reopen the veteran's claim 
seeking service connection for a back disorder, the appeal is 
granted.  

Service connection for a back disorder is denied.  

In the absence of new and material evidence, the veteran's 
request to reopen the claims of entitlement to service 
connection for residuals of a head injury and a hemorrhoid 
disorder is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

